DETAILED ACTION
This action is responsive to the following communications: the Application filed on March 16, 2020.
Claims 1-22 are presented for Examination. Claims 1 and 12 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 12 recite the limitations of “an index value for each stored input value and output value” renders the claim vague and indefinite. It is not clear what an index value, stored input value and output value. Because these limitations are not clearly and exactly point to a specific qunatitiy as disclosed in the specification (e.g. power, 
Since the independent claims 1 and 12 are rejected under 35 U.S.C. 112(b) and hence the dependents claims of 1 and 12 are also rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kim  et al (US 20120007529 A1).
Regarding independent claim 1, Kim et al disclose that a method, comprising:
employing a curve transformer (Fig. 8) having an index value (Fig. 8: 1st col) for each stored input value (Fig. 8: 2nd col.) and output value (Fig. 8: 3rd col) for providing stored corner points for outputs of the curve transformer;
wherein the curve transformer outputs interpolated data for input data between adjacent ones of the input values ([0104]).

Regarding claim 2,   Kim et al disclose that wherein the interpolated data comprises linear interpolated data (Fig. 8: AA, BB, CC).

Regarding claim 3, Kim et al disclose further including employing the curve transformer for controlling a three-phase motor (Fig. 3: 120).

Regarding claim 4, Kim et al disclose that further including employing the curve transformer for controlling motor speed ([0104]; “tacho generator control”).

Regarding claim 5, Kim et al disclose that further including employing the curve transformer for controlling motor torque ([0104]; “tacho”).

Regarding claim 6, Kim et al disclose that further including employing the curve transformer for controlling motor power [0104]; “chip enable/disable for power saving purpose”).

 Regarding claim 7, Kim et al disclose that further including employing the curve transformer for controlling motor control demand ([0104]; “control on the function of tacho generator)”).


Regarding claim 8, Kim et al disclose that wherein the index values, the input values and the output values provide steps in the output of the curve transformer (Fig. 8).

Regarding claim 9, Kim et al disclose that wherein the steps include hysteresis ([0101]; “Fig. 9A”; “SDI”).

Regarding claim 10, Kim et al disclose that wherein the output of the curve transformer is not monotonic (Fig. 9B).

Regarding claim 11, Kim et al disclose that further including employing the curve transformer using polar FOC in a motor controller IC package (Fig. 7; [0098]).

Regarding independent claim 12, Kim et al disclose that a motor controller IC package (Fig. 3: 200; [0104]; “chip”), comprising:
A processer (Fig. 3: 240) and memory (Fig. 3: 212,210) configured to provide:
a curve transformer (Fig. 8) having an index value (Fig. 8: 1st col) for each stored input value (Fig. 8: 2nd col.) and output value (Fig. 8: 3rd col) for providing stored corner points for outputs of the curve transformer;
wherein the curve transformer outputs interpolated data for input data between adjacent ones of the input values ([0104]).

Regarding claim 13, Kim et al disclose that wherein the interpolated data comprises linear interpolated data (Fig. 8: AA, BB, and CC).

Regarding claim 14, Kim et al disclose that wherein the curve transformer is configured to control a three-phase motor (Fig. 3: 120).

Regarding claim 15, Kim et al disclose that wherein the curve transformer is tacho generator control”).

Regarding claim 16, Kim et al disclose wherein the curve transformer is configured to control motor torque ([0104]; “tacho”).

Regarding claim 17, Kim et al disclose that wherein the curve transformer is configured to control motor power ([0104]; “chip enable/disable for power saving purpose”).

Regarding claim 18, Kim et al disclose that wherein the curve transformer is configured to control motor control demand ([0104]; “control on the function of tacho generator)”).
Regarding claim 19, Kim et al disclose that wherein the index values, the input values and the output values provide steps in the output of the curve transformer (Fig. 8).

Regarding claim 20, Kim et al disclose that wherein the steps include hysteresis ([0101]; “Fig. 9A”; “SDI”).

Regarding claim 21, Kim et al disclose that wherein the output of the curve transformer is not monotonic (Fig. 9B).

Regarding claim 22, Kim et al disclose that wherein the curve transformer is configured for polar FOC motor control (Fig. 7; [0098]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.